Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2-6 the phrase the environmental sensors lack proper antecedent basis.  For the purpose of examination, in claim 1, line 5 the phrase “an integrated environmental monitoring apparatus configured…” is read as “an integrated environmental monitoring apparatus comprising environmental monitoring sensors configured…”.
In claim 9, the phrase “wherein the integrated monitoring apparatus is configured to notify at least one of the a cellphone, a peripheral device, the application…” lacks proper antecedent basis and is unclear.  For the purpose of examination, the claim is read as “wherein the integrated environmental monitoring apparatus is configured to notify at least one of a cellphone, a peripheral device and the applicator, and the applicator as the at least one component of the system with an alert indicative of the at least one of the one or more conditions exceeding the programmed setpoint.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Lange et al (US 2020/0050223A1).
As to claim 1, Lange et al discloses (see Figs 1-2 and 5, para [00014-0015], [0045], [0061], and [0079-0082]) a system for applications of a spray coating, the system comprising: a pumping apparatus (9, 314) configured to pump the spray coating; an applicator (1) in communication with the pumping apparatus and configured to apply the pumped spray coating; an integrated environmental monitoring apparatus comprising environmental monitoring sensors (358, 344, 346) configured to monitor for one or more changes in one or more conditions (temperature and pressure) and configured to notify at least one component of the system when at least one of the one or more conditions exceeds a programmed setpoint (see para [0015] [0061] and [0065]).
As to claim 2, in Lange et al the environmental monitoring sensors (358) are remotely mounted in proximity to the applicator and communicate wirelessly to the pumping apparatus (see Fig 2, para [0076], [0108] and [0163). 
Regarding claim 3, in Lange et al the environmental monitoring sensors (358) are remotely mounted in proximity to the applicator and capable of communicating via a wired connection to the pumping apparatus (see Fig 2, para [0076], [0108] and [0163]). 
As to claim 4, in Lange et al the environmental monitoring sensors comprises independent sensors configured to measure a plurality of the one or more conditions selected from the group consisting of wind speed, wind direction, ambient temperature, humidity, barometric pressure, substrate moisture content, and substrate temperature (see temperature sensor para [0061]). 
Regarding claim 5, in Lange et al (see Fig 5 and 11) a control unit (14) configured to monitor the integrated environmental monitoring sensors for individual ones of the applications, the control unit having a communication interface configured to upload the individual applications via a wireless link for storage and analysis (see para [0005], [0233], [0237], [0249] and [0252]). 
Regarding claim 6, in Lange et al (see Fig 5 and 11) a control unit configured to monitor the integrated environmental monitoring sensors for individual ones of the applications, the control unit configured to record the individual applications on a storage media for storage and analysis (see para [0005], [0233], [0237], [0253] and [0259]). 
As to claim 7, Lange et al teaches the pumping apparatus is comprised of a single component pump (9, 314). 

As to claim 9, Lange et al teaches the integrated environmental monitoring apparatus (see para [0087] and Fig 7) is capable of notifying at least one of a cellphone, a peripheral device, the applicator (sprayer 1), and the applicator (1) as the at least one component of the system with an alert indicative of the at least one of the one or more conditions exceeding the programmed setpoint (see para [0061], [0065], [0079] and [0087]). 
As to claim 10, the integrated environmental monitoring apparatus is capable of notifying at least one of the pumping apparatus and the applicator with a shutdown control (see Fig 7, para [0087], [0154] for control circuit 21 determining spraying and non-spraying mode).

Claim(s) 1-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Barker et al (US 2019/0047009A1).
As to claim 1, Barker et al discloses (see Figs 1-2,6B  para [0002], [0018], [0119], [0120]) a system capable of applying a spray coating (substance), the system comprising: a pumping apparatus (tank 106 pumping) configured to pump the ; an applicator (nozzles 214, sprayer 100) in communication with the pumping apparatus and configured to apply the pumped spray coating; an integrated environmental monitoring apparatus comprising environmental monitoring sensors (see items 180, 200, 202, 176, 194, 210, 226, 238, 252 sensing atmospheric pressure, temperature  moisture, etc) configured to monitor for one or more changes in one or more conditions (see para [0032], [0038], [0053] and claim 13 for pressure moisture and wide variety of other sensors) and configured to notify at least one component of the system when at least one of the one or more conditions exceeds a programmed setpoint (alert/notification system 304 when overspray detected based on wind direction, wind speed and geographic location). 
Regarding claim 2, in Barker et al the environmental monitoring sensors (location sensor 228, moisture sensors 252) are remotely mounted in proximity to the applicator and communicate wirelessly to the pumping apparatus (see para [0076] for wireless link 13 and Figs 6A, 6B &11 and para [0119-120] for control of pump and applicator). 
As to claim 3, Barker et al teaches the environmental monitoring sensors are remotely mounted in proximity to the applicator and communicate via a wired connection to the pumping apparatus (see para [0019] machine coupled using a tethered link).
As to claim 4, Barker et al teaches the environmental monitoring sensors comprises independent sensors configured to measure a plurality of the one or more conditions selected from the group consisting of wind speed, wind direction, ambient temperature, humidity, barometric pressure, substrate moisture content, and substrate temperature (see para [0034] and Fig 7 for wind direction sensor 200, wind speed sensor 202 and geographic location 176). 
As to claim 5, Barker et al discloses a control unit (computer 163, 600, 810) configured to monitor the integrated environmental monitoring sensors for individual ones of the applications, the control unit having a communication interface (178) configured to upload the individual applications via a wireless link for storage and analysis (see para [0076] for wireless link 13 and Figs 6A, 6B &11). 
Regarding claim 6, Barker et al discloses a control unit (computer 163, 600, 810) configured to monitor the integrated environmental monitoring sensors for individual ones of the applications, the control unit configured to record the individual applications on a storage media for storage and analysis (see Figs 6, 7 for data storage 168, 292). 
Regarding claim 7, Barker et al discloses the pumping apparatus comprised of a single component pump (106).
As to claim 9, Barker et al teaches (see Fig s 10 and 13 and par [0083]) the integrated environmental monitoring apparatus is configured to notify at least one of a cellphone (smartphone 71), a peripheral device, the applicator (100), and the applicator as the at least one component of the system with an alert indicative of the at least one of the one or more conditions exceeding the programmed setpoint. 
As to claim 10, in Barker et al the integrated environmental monitoring apparatus (see Fig 10 and para [0018], [0119] and [0120]) configured to notify at least one of the pumping apparatus (106) and the applicator with a shutdown control.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lange et al (US 2020/0050223A1) or Barker et al (US 2019/0047009A1) in view of Kistner (US 5,004,159).
Lange et al or Barker et al teaches a single component pump, but lacks teaching the pumping apparatus comprised of a single component pump or a plurality of pumps for multiple component spray applied systems.  However, the use of a single component pump or a plurality of pumps for multiple component spray applied systems is known in the art; such as shown by Kistner (see column 7, lines 22-36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of pumps for multiple component spray applied systems to supply various components as desired.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lesile (US 2008/0203735) teaches spraying system with environmental sensors (see Fig 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/